DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a Non-Final Office Action upon examination of application number 16/237,560 in response to Applicant’s Request for Continued Examination (RCE) filed on August 12, 2021.

3.	In accordance with Applicant’s amendment, claims 1, 4, 23, and 29 are amended. Claims 1-6 and 22-34 are currently pending.

Continued Examination Under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submissions filed on 07/26/2021 and 08/12/2021 have been entered.
 

Information Disclosure Statement

5.	The information disclosure statement (IDS) filed on 10/18/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

6.	In the response filed July 26, 2021, Applicant amended claims 1, 4, 23, and 29, and did not cancel any claims. No new claims were presented for examination. 

7.	The claim rejection under 35 U.S.C. 101 was previously withdrawn in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) [Office Action dated 05/26/2021].

Response to Arguments

8.	Applicant's arguments filed July 26, 2021 have been fully considered.

9.	Applicant’s amendment to independent claim 1 and supporting arguments (Remarks at pages 9-12) have been fully considered and an updated search was performed. Applicant’s arguments (Remarks at pages 9-12) concerning the §103 rejection of claim 1 have been considered, however these arguments are primarily raised in support of the new limitations presented in amended independent claim  1, which are believed to be fully addressed via the new grounds of rejection set forth under §103 in the instant office action.



11.	Applicant submits “that the cited combination, including the above-referenced paragraphs of Petri, fail to teach or suggest, at least, “based on the shift in category of the client to the second category of client, determining a recommended modification to the rule that is consistent with the second category of client.” [Applicant’s Remarks, 07/26/2021, page 10].

In response to Applicant’s argument that “the cited combination, including the above-referenced paragraphs of Petri, fail to teach or suggest, at least, based on the shift in category of the client to the second category of client, determining a recommended modification to the rule that is consistent with the second category of client,” it is noted that Petri was not relied upon to disclose the newly amended limitation “based on the shift in category of the client to the second category of client determining a recommended modification to the rule that is consistent with the second category of client.” Applicant's argument is primarily raised in support of the amendments to independent claim 1, and is therefore believed to be fully addressed via the new ground of rejection set forth under §103 in the instant office action, which incorporates a new reference, to address the amended limitations in claim 1 and supports the §103 rejection of the amended claims.

12.	Applicant submits “that Boding necessarily fails to disclose “determining a recommended modification to the rule that is consistent with the second category of client” “based on the shift in category of the client to the second category of client”.” [Applicant’s Remarks, 07/26/2021, page 12].

based on the shift in category of the client to the second category of client determining a recommended modification to the rule that is consistent with the second category of client.” Applicant's argument is primarily raised in support of the amendments to independent claim 1, and is therefore believed to be fully addressed via the new ground of rejection set forth under §103 in the instant office action, which incorporates a new reference, to address the amended limitations in claim 1 and supports the §103 rejection of the amended claims.

13.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 103

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.	Claims 1-6 and 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Boding, Pub. No.: US 2013/0054438 A1, [hereinafter Boding], in view of Petri et al., Pub. No.: US 2012/0130853 A1, [hereinafter Petri], in further view of Manapat et al., Patent No.: US 10,867,303 B1, [hereinafter Manapat].

As per claim 1, Boding teaches a method (paragraph 0007, discussing methods for providing suggestion rules to merchants for customizing their fraud detection rule profiles; paragraph 0015, discussing a method for providing transaction rules as suggested rules for fraud detection), comprising:

generating information for a user interface to facilitate interaction with a risk management system (paragraph 0019, discussing that FIG. 6 shows a user interface including categories of rules in accordance with an embodiment; paragraph 0033: “A merchant client computer may be used by a user associated with a merchant to interact with other merchant computer systems and a fraud detection system.”; paragraph 0036, discussing that a rule suggestion engine along with rules and profiles database, fraud data database, client profiles database, and transaction data database are shown as part of decision manager module. Decision manager module is configured generate fraud detection rules and merchant profiles in a fraud detection system; paragraph 0045, discussing that because the payment processing network receives input from many types of merchants, it can determine increased fraud patterns of particular like businesses as well as current fraud techniques implemented by other businesses. With such information, the rule suggestion engine can assess the type of rules which may be beneficial to each type of business based on a standard set of attributes and based on a specified attribute having a correlation; paragraph 0051, discussing that a merchant can customize its fraud detection and sorting algorithms by selecting rules from a larger list of rules. Once selected by a merchant in a profile for a business line, multiple core rules can auto-populate into other profiles (i.e., sets of rules) that a merchant might want to use or try; paragraph 0067, discussing that the profiles and rules interface may be part of a Main menu interface that provides the user various buttons to view, create or delete different rules and profiles; FIG. 1, FIG. 7A, FIG. 7B; paragraphs 0021, 0102), 

the user interface including: a first element configured to indicate a rule used by the risk management system to manage risk for a client (paragraph 0021, discussing that FIG. 7B shows a user interface including a rule definition of a rule in a category of FIG. 7A; paragraph 0051, discussing that a merchant can customize its fraud detection and sorting algorithms by selecting rules from a larger list of rules (i.e. indicate a rule). Once selected by a merchant in a profile for a business line, multiple core rules can auto-populate into other profiles (i.e., sets of rules) that a merchant might want to use or try.  In this way, merchants do not have to continually select those rules to create other profiles for testing or production; paragraph 0067, discussing that the profiles and rules interface may be part of a Main menu interface that provides the user various buttons to view, create or delete different rules and profiles; paragraph 0090, discussing that  as shown in FIG. 7B, this pre-defined rule 72 is located in the Address Verification category 74, the core rule box 75 is checked, and its role is to monitor only 76 [i.e., This shows that the user interface includes a first element configured to indicate a rule used by the risk management system to manage risk for a client]);
a second element configured to indicate an effectiveness of the rule in managing risk (paragraph 0050, discussing that the rules suggestion engine can also offer suggestions alongside a user's current rule profile. For example, a floating tag box can hover above a suggested change to a rule in a rule review pane. A suggestion can state "Changing priority from 4 to 3 might reduce fraudulent transactions by 0.046%" as a tool, or tip, hovering above a priority dropdown list box [i.e., This shows that the user interface includes a second element configured to indicate an effectiveness of the rule in managing risk]; paragraph 0062, discussing that the suggested rule is stored in rules and profiles for one or more merchants and the transactions are observed for a period of time. The rule suggestion engine compares the application of the current set of rules to a set of transaction data with the application of the amended set of rules to the same set of transaction data. If the result of the comparison indicates that the fraud would be reduced by the application of the amended set of rules, then the difference between the amended [i.e., determining the effectiveness of the amended set of rules in reducing fraud suggests indicating an effectiveness of the rule in managing risk]; paragraph 0063, discussing that if the rule suggestion engine determines that the fraud is lowered to a predetermined level or degree by applying the suggested rule, the suggested rule can be automatically added to a customized profile of the user or to the suggested rules list); and 

a third element configured to be invocable to modify the rule (paragraph 0060, discussing that the rule suggestion engine suggests the transaction rule to the user that may be applied for future transactions for fraud detection. The user can choose to either implement the rule, modify one or more of the rules, or chose not to use the suggested rule. If the user chooses not to use any of the suggested rules, the default profiles and rules setting will be applied to the company's transactions. Alternatively, the user can choose to create a new profile and customized rules as will be discussed in later sections; FIG. 3B, element 38 – showing a step to modify the rule; paragraph 0068, discussing that once the rule suggestion engine generates a set of rules and/or one or more profiles for the user's company, the user can view the suggested rules by selecting a "view suggested rules" button 43 and view suggested profiles by selecting a "view suggested profiles" button 42. The users can then choose to either implement the rules, modify one or more of the rules/profiles [i.e., This shows that the interface includes a third element configured to be invocable to modify the rule], or chose not to use the suggested rules/profiles); 

monitoring activity associated with a client system of the client as a plurality of electronic transactions are performed via the client system (paragraph 0062, discussing that the rule suggestion engine applies the suggested rule in passive mode to detect the fraudulent transactions. A "passive mode" is one in which the rule is not actually applied in reality to reject the transaction, but is applied to a transaction to see how the rule performs. In one embodiment, [i.e., observing the transactions for a period of time corresponds to monitoring activity associated with a client system of the client as a plurality of electronic transactions are performed via the client system]. In one embodiment, rule suggestion engine 15e compares the application of the current set of rules to a set of transaction data with the application of the amended set of rules to the same set of transaction data. If the result of the comparison indicates that the fraud would be reduced by the application of the amended set of rules, then the difference between the amended set of rules and the current set of rules can be suggested to the user; paragraph 0027);

analyzing one or more transaction characteristics (paragraph 0027, discussing that   transaction data may include data relating to a plurality of transactions such as a plurality of payment transactions. In some embodiments, the transaction data may comprise at least 10, 100, 1000, or even over 10,000 transactions. In some embodiments, the transaction data may include transactions that are clearly not fraudulent or are clearly not authentic; paragraph 0028, discussing that an "attribute" may include a characteristic of a transaction such as whether or not the transaction is fraudulent or non-fraudulent, and whether the transaction eventually ended up being a charged back or chargeback transaction [i.e., the transaction attributes including a characteristics of a transaction correspond to the one or more transaction characteristics]; paragraph 0043, discussing that transaction data database contains historical transaction data from a merchant. In another embodiment, historical transaction data from other merchants may be used as well. Historical transaction data may be used to generate custom rules for fraud detection based on a user specified attribute. Transaction data may include data related to specific transactions, and may include the type of goods or services purchased, the type of payment mechanism used, the quantity of goods or services purchased, the shipping address, the billing address, and other information relating to ordering goods; paragraph 0093, discussing 

modifying the second element of the user interface to include the recommended modification to the rule (paragraph 0063, discussing that if the rule suggestion engine determines that the fraud is lowered to a predetermined level or degree by applying the suggested rule, the suggested rule can be automatically added to a customized profile of the user or to the suggested rules list [i.e., This shows that a recommended modification to the rule is included]. For example, if it is determined that transactions initiated from a particular geographic location are more fraudulent, a rule can be suggested that elevates the priority of rules based on the geographic location. If a rule is triggered, then the transaction may be flagged for a human analyst to analyze; paragraph 0068, discussing that once the rule suggestion engine  generates a set of rules and/or one or more profiles for the user's company, the user can view the suggested rules by selecting a "view suggested rules" button and view suggested profiles by selecting a "view suggested profiles" button. The users can then choose to either implement the rules, modify one or more of the rules/profiles, or chose not to use the suggested rules/profiles; paragraph 0050); and

 in response to receiving an interaction with the user interface, applying the recommended modification to the rule (paragraph 0061, discussing that FIG. 3B illustrates an exemplary flow diagram, illustrating a method for performing embodiments of the invention for applying suggested rules for fraud detection; paragraph 0063, discussing that if the rule suggestion engine  determines that the fraud is lowered to a predetermined level or degree by applying the suggested rule, the suggested rule can be automatically added to a customized profile of the user or to the suggested rules list. For example, if it is determined that transactions initiated from a particular geographic location are more fraudulent, a rule can be suggested that elevates the priority of rules based on the geographic location. If a rule is triggered, then the transaction may be flagged for a 

While Boding teaches analyzing one or more transaction characteristics and modifying the second element of the user interface to include the recommended modification to the rule, it does not explicitly teach based on the monitoring, determining that the activity associated with the client system shifts the client from a first category of client to a second category of client, wherein the second category is associated with a higher level of risk than the first category, wherein the determining includes: analyzing one or more transaction characteristics of the plurality of electronic transactions performed via the client system; and detecting, based on the one or more transaction characteristics, that the activity associated with the client system corresponds to the higher level of risk; and based on the shift in category of the client to the second category of client, determining a recommended modification to the rule that is consistent with the second category of client. Petri in the analogous art of risk management systems teaches:

based on the monitoring, determining that the activity associated with the client system shifts the client from a first category of client to a second category of client (abstract, discussing fraud detection with user behavior tracking [i.e., monitoring] and fraud controls that [i.e., This shows determining that the activity associated with the client system shifts the client from a first category of client to a second category of client based on the monitoring]; paragraphs 0078, 0080, 0087, 0115),

wherein the second category is associated with a higher level of risk than the first category (paragraph 0080, discussing that the user is typically assigned a risk class [i.e., first category]…As [i.e., the adjusted risk class including an incremented risk score corresponds to the second category is associated with a higher level of risk than the first category]. Fraud controls are applied based on the risk classification identified by the user's fraud score in the user account. Fraud results and case management may be fed back into the legacy systems from which the fraud originated. This allows the customer to further refine fraud detection on its site; paragraph 0082, discussing that rules may be configured as a direct consequence to certain events or as the result of the risk classification into which the user's fraud score falls. For direct consequences, purchase transactions may be denied...Similarly, anyone who in the past was banned or suspended from game play may be assigned fraud points which would result in a higher fraud score after the user account has been reactivated after the ban or suspension has been lifted…The rules and results are configurable. Other results may include blocking the account for a particular period of time with an increase in the user's fraud score, denying transactions for blacklisted payment forms, or classifying as a blacklisted error type and increasing the fraud score if payment partners respond with an error on a user's transaction; paragraph 0083, discussing that fraud/risk classifications are also configurable. The default risk classes in the system are: no risk, small abnormality, abnormality, risky, fraud most likely; paragraphs 0085, 0087, 0115).

wherein the determining includes: analyzing one or more transaction characteristics of the plurality of electronic transactions performed via the client system (paragraph 0057, discussing that a batch framework supports batch processing of transaction data to provide information to supporting modules, including fraud detection analysis, reporting and analytics and customer relationship management; paragraph 0062, discussing that a transactions tab provides a comprehensive list of transactions involving the user. For example, user bids, user reverse bids  [i.e., This shows that one or more transaction characteristics of the plurality of electronic transactions performed via the client system are analyzed]. It allows the customer to detect and manage fraud across channels and accounts, and to define fraud detection, scoring and controls to suit any kind of rule desired; paragraph 0081, discussing that the fraud defender module tracks user events and assigns and updates the fraud score per user with any kind of activity or event the user is performing on the commerce platform…Examples for increasing a user's fraud score include increases based on information gathered during the credit card registration process, fraud information from a payment partner, chargeback ratios and transaction disputes. Examples of events that may decrement the fraud score making the user less of a risk include commerce events such as successful transactions, closing of dispute tickets, wallet turnover, and/or other trust increasing events…; paragraph 0132); and

 detecting, based on the one or more transaction characteristics, that the activity associated with the client system corresponds to the higher level of risk (paragraph 0080, discussing that the user is typically assigned a risk class and a customer is able to modify the assigned risk class for every account. As the user moves through the application the user's risk score is updated frequently, incremented and decremented as the user is involved in any of the configured events, which may adjust the originally assigned risk class; paragraph 0082, [i.e., detecting, based on the type of transaction (real money purchase or virtual currency purchase), that the activity represents a higher fraud risk corresponds to detecting, based on the one or more transaction characteristics, that the activity associated with the client system corresponds to the higher level of risk]; paragraph 0092).

Boding is directed towards systems and methods for implementing a rules suggestion engine that suggests rules to a user for lowering fraud in future transactions. Petri is directed to a 

	While Petri discloses that  fraud controls are applied based on the user’s risk classification (paragraph 0080) and that rules may be configured as the result of the risk classification into which the user's fraud score falls (paragraph 0082), the Boding-Petri combination does not explicitly teach based on the shift in category of the client to the second category of client, determining a recommended modification to the rule that is consistent with the second category of client. However, Manapat in the analogous art of risk management tools teaches this concept. Manapat teaches:

based on the shift in category of the client to the second category of client, determining a recommended modification to the rule that is consistent with the second category of client (col. 17, lines 6-25: “where the system analyzes transactions matching the rule and the risk is analyzed to be elevated, corresponding to an elevated fraud likelihood score, then an elevated rule bypass sample rate may be utilized, for instance, sampling at 3%. Where the system analyzes transactions matching the rule and the risk is determined to result in a high fraud likelihood score, then a low rule bypass sample rate may be utilized, for instance, sampling at half a percentage (e.g., 0.50%)…The system is protected from excessive fraud exposure by preferentially allowing charges that the system already considers to be no risk or low risk and by more strictly limiting those charges where the system's evaluation of risk considers the transaction to be high.”; col. 17, lines 66-67 & col. 18, lines 1-9: “With these metrics and some comparison thresholds the recommendation engine may then additionally surface suggested actions to the user, such as cancel the rule, modify the rule, etc.”; col. 18, lines 10-24, discussing that as fraud patterns change over time, the user will be advised automatically by the recommendation engine of the system as to those rules that should be modified or canceled, despite having been effective in the past, as they are no longer effective in the future and consequently may be costing the business valid sales opportunities. Helpful graphs and trend lines may additionally be provided to the user via the GUI to aid in the analysis of the effectivity and accuracy of the rule and to aid the user in reaching a determination as to whether or not to retain the rule in question…; col. 18, lines 57-63, discussing that by providing ongoing monitoring and gathering statistically relevant data as to the effectiveness and accuracy of the user's custom rules, it is possible to provide recommendations to the users to eliminate those rules which are not effective; col. 19, lines 6-18, discussing that the credit card purchase information is then passed from purchaser to system which performs 

Examiner notes that Manapat, in addition to Boding as cited above, also teaches: a second element configured to indicate an effectiveness of the rule in managing risk (col. 16, lines 36-61: “the recommendation system additionally reports the effectiveness of the rule by comparing the results of the user's rule to the result the system's default behavior had the user's custom rule not been in effect the time”; col. 18, lines 53-62).

The Boding-Petri combination  describes features for risk management and risk mitigation schemes. Manapat is directed to systems, methods, and apparatuses for implementing user customizable risk management tools with statistical modeling and a recommendation engine within a computing environment. Therefore they are deemed to be analogous as they both are directed towards risk management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Boding-Petri combination with Manapat because the references are analogous art because they are both directed to solutions for risk management, which falls within applicant’s field of endeavor (risk management systems), and because modifying the Boding-Petri combination to include Manapat’s feature for determining a recommended modification to the rule that is consistent with the second category of client, in the manner claimed, would serve the motivation of providing 

As per claim 2, the Boding-Petri-Manapat combination teaches the method of claim 1. Boding further teaches wherein the user interface further includes: a fourth element configured to invoke an estimation in change in performance metrics associated with the rule using the recommended modification (paragraph 0050, discussing that the rules suggestion engine can also offer suggestions alongside a user's current rule profile. For example, a floating tag box can hover above a suggested change to a rule in a rule review pane. A suggestion can state "Changing priority from 4 to 3 might reduce fraudulent transactions by 0.046%" as a tool, or tip, hovering above a priority dropdown list box [i.e., This shows providing an estimation in change in performance metrics associated with the rule using the recommended modification]; paragraph 0062, discussing that a passive mode in which the rule is applied to a transaction to see how the rule performs…;paragraph 0065, discussing that historical data from other merchants can also be used to suggest rules to a particular merchant if it is consistent with privacy laws. For example, if large box retail electronic stores are experiencing a certain type of fraud that is minimized with a particular set of rules, then some of the rules may be suggested to smaller local retail electronics merchant; paragraph 0045).

Examiner notes that Manapat, in addition to Boding as cited above, also teaches: wherein the user interface further includes: a fourth element configured to invoke an estimation in change in performance metrics associated with the rule using the recommended modification (col. 21, lines 25-46, discussing that FIG. 4C depicts a GUI 404 via which a user may review performance of an already activated user rule 470 and either keep or cancel the user rule. In particular, there is depicted the GUI 404 at the tablet computing device 403 depicting a performance view chart 405. Within the chart there is depicted the actual performance of the active user rule over a past period of time; col. 23, lines 15-24, discussing that FIG. 5 depicts a process flow 501 for creating a new user rule 500. Beginning at block 500, processing logic permits a user to create a new user rule after which processing proceeds to decision point 505 where the user reviews the historical “what if” performance of the proposed but not yet activated user rule via the historical view chart).

As per claim 3, the Boding-Petri-Manapat combination teaches the method of claim 2. Boding further teaches wherein, after invocation of the fourth element, the second element displays a current value of the performance metrics and an estimated change to the current value of the performance metrics using the recommended modification to the rule (paragraph 0050, discussing that the rules suggestion engine can also offer suggestions alongside a user's current rule profile. For example, a floating tag box can hover above a suggested change to a rule in a rule review pane. A suggestion can state "Changing priority from 4 to 3 might reduce fraudulent transactions by 0.046%" as a tool, or tip, hovering above a priority dropdown list box [i.e., This shows that a current value of the performance metrics and an estimated change to the current value of the performance metrics using the recommended modification to the rule is displayed]; paragraph 0062, discussing that the suggested rule is stored in rules and profiles for one or more merchants and the transactions are observed for a period of time. In one embodiment, rule suggestion engine  compares the application of the current set of rules to a set of transaction data with the application of the amended set of rules to the same set of transaction data. If the result of the comparison indicates that the fraud would be reduced by the application of the amended 

Examiner notes that Manapat, in addition to Boding as cited above, also teaches: wherein, after invocation of the fourth element, the second element displays a current value of the performance metrics and an estimated change to the current value of the performance metrics using the recommended modification to the rule (col. 18, lines 10-24, discussing that the user will be advised automatically by the recommendation engine of the system as to those rules that should be modified or canceled…Helpful graphs and trend lines may additionally be provided to the user via the GUI to aid in the analysis of the effectivity and accuracy of the rule and to aid the user in reaching a determination as to whether or not to retain the rule in question; col. 23, lines 15-24, discussing that FIG. 5 depicts a process flow 501 for creating a new user rule 500. Beginning at block 500, processing logic permits a user to create a new user rule after which processing proceeds to decision point 505 where the user reviews the historical “what if” performance of the proposed but not yet activated user rule via the historical view chart.).

As per claim 4, the Boding-Petri-Manapat combination teaches the method of claim 1. Boding  further comprising: storing the monitored activity of the client in a historical database by a risk decision engine (paragraph 0043, discussing that the transaction data database contains historical transaction data from a merchant [i.e., the transaction data database containing historical transaction data corresponds to the historical database]. In another embodiment, historical transaction data from other merchants may be used as well. Historical transaction data may be used to generate custom rules for fraud detection based on a user specified attribute. Transaction data may include data related to specific transactions, and may include the type of goods or services purchased, the type of payment mechanism used, the quantity of goods or services purchased, the shipping address, the billing address, and other information relating to 

As per claim 5, the Boding-Petri-Manapat combination teaches the method of claim 1. Boding further teaches wherein the risk management system uses a plurality of rules to manage the risk of the client (paragraph 0036, discussing that a rule suggestion engine along with rules and profiles database, fraud data database, client profiles database, and transaction data database are shown as part of decision manager module 15. Decision manager module is configured generate fraud detection rules and merchant profiles in a fraud detection system; paragraph 0040, discussing that the rules and profiles database contains different set of rules and profiles for different merchants. Rules and profiles database may contain core set of rules and rule profiles specific to each merchant. New rules and profiles developed in response to fraud patterns and in response to specific types of business needs can be stored on rules and profiles database as well; paragraphs 0052: “the rule suggestion engine 15e provides a set of rules as suggested rules for future transactions.”; paragraph 0100); and 

wherein the second element indicates effectiveness of the plurality of rules collectively (paragraph 0062, discussing that the rule suggestion engine compares the application of the current set of rules to a set of transaction data with the application of the amended set of rules to the same set of transaction data. If the result of the comparison indicates that the fraud would be reduced by the application of the amended set of rules [i.e., This shows that the second element indicates effectiveness of the plurality of rules collectively], then the difference between the amended set of rules and the current set of rules can be suggested to the user; paragraph 0065, discussing that historical data from other merchants can also be used to suggest rules to a particular merchant if it is consistent with privacy laws. For example, if large box retail electronic stores are experiencing a certain type of fraud that is minimized with a particular set of rules (i.e. 

As per claim 6, the Boding-Petri-Manapat combination teaches the method of claim 5. Boding further teaches wherein the user interface includes a second recommended modification to at least one of the plurality of rules in addition to the rule (paragraph 0050, discussing that the rules suggestion engine 15e can also offer suggestions alongside a user's current rule profile. For example, a floating tag box can hover above a suggested change to a rule in a rule review pane. A suggestion can state "Changing priority from 4 to 3 might reduce fraudulent transactions by 0.046%" as a tool, or tip, hovering above a priority dropdown list box; paragraph 0076, discussing that FIG. 6 illustrates an exemplary set of default categories that can be provided for each new or existing profile. The categories can each contain a set of rules which provide a category specific fraud detection being utilized in that profile. The rules can be default rules within each category or can be customized and added to the categories. An indication of the rules being utilized in each category is also shown in the listing of categories. The user optionally can view all rules currently being applied in a profile; FIG. 6, element 61 – showing an indication of the applied rules; paragraph 0086, discussing that FIG. 7A shows an exemplary illustration of first two sets of rules, or categories; FIG 7A, element 70, showing a user interface including recommended modification to multiple rules; paragraph 0060, discussing that the rule suggestion engine suggests the transaction rule to the user that may be applied for future transactions for fraud detection. The user can choose to either implement the rule, modify one or more of the rules, or chose not to use the suggested rule. If the user chooses not to use any of the suggested rules, the default profiles and rules setting will be applied to the company's transactions); and 

wherein the user interface further includes a fifth element that, when invoked, causes the risk management system to apply the second recommended modification and the recommended modification to both the one of the plurality of rules, and the rule, respectively (paragraph 0051, discussing that a merchant can customize its fraud detection and sorting algorithms by selecting rules from a larger list of rules. Once selected by a merchant in a profile for a business line, multiple core rules can auto-populate into other sets of rules that a merchant might want to use or try. In this way, merchants do not have to continually select those rules to create other profiles for testing or production; paragraph 0060, discussing that the rule suggestion engine suggests the transaction rule to the user that may be applied for future transactions for fraud detection. The user can choose to either implement the rule, modify one or more of the rules, or chose not to use the suggested rule. If the user chooses not to use any of the suggested rules, the default profiles and rules setting will be applied to the company's transactions; paragraph 0064, discussing that if the rule suggestion engine determines that the fraud is not lowered to a desired level or degree, it can modify the rule in step 38. In one embodiment, the rule suggestion engine  modifies the rule by iterating through the steps 31-34. For instance, a rule such as "is transaction over $500" may be modified to have a greater or lower threshold value until the desired fraud rate is obtained. In another embodiment, the rule suggestion engine 15e changes the priority of the rule to determine whether the fraud can be lowered. Once the rule is modified, the rule suggestion engine 15e can test the rule by repeating steps 35-38. The rules profiles with the suggested rules can be applied  [i.e., This shows that the risk management system applies the second recommended modification and the recommended modification to both the one of the plurality of rules, and the rule, respectively] to actual historical data or test historical data; paragraph 0059, FIG. 7A).

As per claim 22, the Boding-Petri-Manapat combination teaches the method of claim 1. Boding further teaches wherein the monitored activity associated with the client includes at least one of the following types of activity: a number of transactions undertaken using the client system; a type of the transactions undertaken using the client system; and a percentage of the transactions being approved by the client system (paragraph 0030, discussing that "Key [i.e., the type of transaction corresponds to the a type of the transactions undertaken using the client system], the amount of a transaction, the time of purchase, the date of purchase, the type of payment device used (e.g., credit, debit, check, etc.), or the type and/or quantity of goods purchased; paragraph 0043, discussing that historical transaction data may be used to generate custom rules for fraud detection based on a user specified attribute. Transaction data may include data related to specific transactions, and may include the type of goods or services purchased, the type of payment mechanism used, the quantity of goods or services purchased…, and other information relating to ordering goods; paragraph 0073).

Claims 23 and 29 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 23 Boding teaches a non-transitory, computer-readable medium having instructions stored thereon that are executable by a risk management system (paragraph 0009, discussing a server computer comprising a processor and a non-transitory computer-readable storage medium. The computer readable medium comprises code executable by the processor for implementing a method.  The method comprises providing suggestion rules, by a server computer, which users (merchants) at a client computer can use for fraud detection…). As per claim 29 Boding teaches a risk management system, comprising: at least one processor; a non-transitory, computer-readable medium having instructions stored thereon that are executable by the at least one processor (paragraph 0009, discussing a server computer comprising a processor and a non-transitory computer-readable storage medium. The computer readable medium comprises code executable by the processor for implementing a method. The method comprises providing suggestion rules, by a server computer, which users (merchants) at a client computer can use for fraud detection…; 

Claims 24 and 30 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claims 25 and 31 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.

As per claim 26, the Boding-Petri-Manapat combination teaches the non-transitory, computer-readable medium of claim 23. Boding  teaches further comprising: storing the monitored activity of the client in a historical data database by risk decision engine (paragraph 0043, discussing that the transaction data database contains historical transaction data from a merchant [i.e., the transaction database containing historical transaction data corresponds to the historical data database]. In another embodiment, historical transaction data from other merchants may be used as well. Historical transaction data may be used to generate custom rules for fraud detection based on a user specified attribute. Transaction data may include data related to specific transactions, and may include the type of goods or services purchased, the type of payment mechanism used, the quantity of goods or services purchased, the shipping address, the billing address, and other information relating to ordering goods; paragraph 0053, discussing that the 

wherein applying the recommended modification to the rule is performed by the risk decision engine (paragraph 0061, discussing that FIG. 3B illustrates an exemplary flow diagram, illustrating a method for performing embodiments of the invention for applying suggested rules for fraud detection; paragraph 0062, discussing that the rule suggestion engine applies the suggested rule in passive mode to detect the fraudulent transactions; paragraph 0063, discussing that if the rule suggestion engine determines that the fraud is lowered to a predetermined level or degree by applying the suggested rule, the suggested rule can be automatically added [i.e., This shows that the applying the recommended modification to the rule is performed by the risk decision engine] to a customized profile of the user or to the suggested rules list.  For example, if it is determined that transactions initiated from a particular geographic location are more fraudulent, a rule can be suggested that elevates the priority of rules based on the geographic location; paragraphs 0036, 0060, FIG. 1).

Boding does not explicitly teach wherein determining that the monitored activity of the client is shifted into the second category of client is performed by the risk decision engine. However, Petri in the analogous art of risk management systems teaches this concept. Petri teaches:

wherein determining that the monitored activity of the client is shifted into the second category of client is performed by the risk decision engine (abstract, discussing that fraud detection involves input from the application, the commerce system, or third party systems. User fraud scores are updated frequently as events are processed. Controls are applied to the user account based on the user fraud score and risk classifications for ranges of fraud scores…; [i.e., the user’s assigned risk class corresponds to the category of the client] and a customer is able to modify the assigned risk class for every account...As the user moves through the application the user's risk score is updated frequently, incremented and decremented as the user is involved in any of the configured events, which may adjust the originally assigned risk class. Fraud controls are applied based on the risk classification identified by the user's fraud score in the user account. Fraud results and case management may be fed back into the legacy systems from which the fraud originated. This allows the customer to further refine fraud detection on its site; paragraph 0082, discussing that rules may be configured as a direct consequence to certain events or as the result of the risk classification into which the user's fraud score falls; paragraph 0083, discussing that fraud/risk classifications are also configurable. The default risk classes in the system are: no risk, small abnormality, abnormality, risky, fraud most likely. The customer may set the risk classifications as ranges of fraud points and then attach results to them, such as payment forms and user roles. This may be accomplished in the fraud module using fraud management GUIs and APIs (fraud module), or other modules with specific fraud-related rules; paragraph 0085, discussing that fraud controls are applied based on the user's fraud score and risk classification level. For example, a user entering the game for the first time may have no history and so begins with a relatively high fraud score and risk classification and is therefore only 

Boding is directed towards systems and methods for implementing a rules suggestion engine that suggests rules to a user for lowering fraud in future transactions. Petri is directed to a commerce system and method with fraud detection. Therefore they are deemed to be analogous as they both are directed towards risk management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Boding with Petri because the references are analogous art because they are both directed to solutions for risk management, which falls within applicant’s field of endeavor (risk management systems), and because modifying Boding to include Petri’s feature for determining that the monitored activity of the client is shifted into the second category of client by the risk decision engine, in the manner claimed, would serve the motivation of detecting, preventing and mitigating fraud (Petri at paragraph 0016) and allowing a user to set rules based on various fraud indicators, mitigation schemes and risk/fraud scores (Petri at paragraph 0066), or in the pursuit of enabling users to invest in efforts that prevent risk exposure to fraudulent transactions, thereby improving the user’s ability to manage risks; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 28 and 34 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 32 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 26, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Miles et al., Pub. No.: US 2011/0022541 A1 – describes that modeling customer risk and loss given default, is essential in developing a comprehensive risk segmentation strategy. Clustering analysis can be used to identify groups of markets with similar underlying economic drivers of delinquency. Treatments could then be specialized based on the risk level of each group.
B.	Nanda et al., Pub. No.: US 2020/0045069 A1 – describes an integrated system that applies advances in machine learning with simulation-based risk assessment.
C.	Hessing, Pub. No.: US 2010/0324945 A1 – describes a system for dynamic risk management including updating rules constantly over time in order to cover new risks requirements. 
D.	O’Mara et al., Pub. No.: US 2002/0120559 A1 – describes a system for efficient and effective evaluations of merchant risk.
E.	Fisher, Pub. No.: US 2010/0305993 A1 – describes that  the rules included in a rule base for a client or group of clients may change as the performance criteria change for that client or group of clients. This may occur, for example, if the risk tolerance or business goals of the client change.

G.	Marchetti et al., Patent No.: US 11,119,630 B1 – describes systems and methods for reducing a risk of associating with a client.
H.	Song et al., Pub. No.: US 2014/0058914 A1 – describes that the total risk score of a customer is used to determine the monitoring method applied to monitor the customer.
I.	Santomero, Anthony M. "Commercial bank risk management: an analysis of the process." Journal of Financial Services Research 12.2 (1997): 83-115 – describes evaluation of financial risk management systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683